internal_revenue_service number release date cc el ct-119435-98 cc el ct-109857-98 uiln date memorandum for assistant regional_counsel criminal tax from subject barry j finkelstein assistant chief_counsel criminal tax attorney’s fees awards under the hyde amendment and the equal_access_to_justice_act eaja public law title vi sec_617 111_stat_2440 commonly referred to as the hyde amendment enables a prevailing_party in a criminal case to recoup attorney’s fees and litigation expenses from the government in cases where the government’s position was vexatious frivolous or in bad faith the hyde amendment was enacted as a criminal counterpart to the equal_access_to_justice_act eaja u s c which authorizes courts to award attorney’s fees and costs in most civil cases the hyde amendment applies to the conduct of the investigating agency as well as department of justice prosecutors thus the service may be wholly or partially liable for payment of such awards based on the conduct of its personnel during the underlying criminal investigation and or referral of a case for prosecution attached for your information is a discussion of the statutory framework governing such awards and developing case law the hyde amendment incorporates the procedures and limitations contained in the eaja but unlike the eaja it shifts the burden to the defendant to establish he was the prevailing_party and prove the government’s position was vexatious frivolous or in bad faith to assist courts in determining whether to make an award the law permits courts to receive evidence ex_parte or in_camera including classified evidence or evidence which may reveal confidential or undercover information or matters occurring before a grand jury if a prevailing_party meets the burden_of_proof the party will be entitled to attorney’s fees and expenses unless the court finds special circumstances make such an award unjust since the enactment of the hyde amendment two years ago this law has spurred a regular course of post trial motions for attorney fee awards in criminal cases case law enacted date the hyde amendment applies to any criminal case instituted during fiscal_year and in any fiscal_year thereafter cc el ct-109857-98 under the hyde amendment is still in its infancy a handful of published federal district_court opinions and more than a dozen unpublished ones have rendered some important guidance in applying the law and construing its provisions generally these courts have based their decisions on a plain reading of the law as discussed in the attached document some courts have found it necessary to read certain eaja provisions broadly to effectuate the intended purpose of the hyde amendment attachment awards of attorney’s fees and costs under the hyde amendment the hyde amendment was enacted as part of a appropriations bill and is recorded as a statutory note to u s c 3006a relating to court appointed counsel the hyde amendment provides in its entirety as follows during fiscal_year and in any fiscal_year thereafter the court in any criminal case other than a case in which the defendant is represented by assigned counsel paid for by the public pending on or after the date of the enactment of this act may award to a prevailing_party other than the united_states a reasonable attorney's fee and other litigation expenses where the court finds that the position_of_the_united_states was vexatious frivolous or in bad faith unless the court finds that special circumstances make such an award unjust such awards shall be granted pursuant to the procedures and limitations but not the burden_of_proof provided for an award under section of title united_states_code to determine whether or not to award fees and costs under this section the court for good cause shown may receive evidence ex_parte and in_camera which shall include the submission of classified evidence or evidence that reveals or might reveal the identity of an informant or undercover agent or matters occurring before a grand jury and evidence or testimony so received shall be kept under seal fees and other expenses awarded under this provision to a party shall be paid_by the agency over which the party prevails from any funds made available to the agency by appropriation no new appropriations shall be made as a result of this provision i equal_access_to_justice_act eaja overview the hyde amendment just like the eaja is a limited waiver of sovereign immunity allowing awards of costs and attorney fees against the united_states and its agencies since the hyde amendment derives much of its statutory form and substance from the eaja the following provides an overview of eaja procedures and limitations made applicable under the law there are two distinct methods for a district_court to award attorney’s fees under the eaja under subsection b a district_court may award attorney’s fees to the same extent that any other party would be liable under the common_law or under the terms of any statute which specifically provides for such an award since the common_law allows awards of attorneys fees in only a few exceptional cases and most statutes do not specifically provide for such awards most eaja litigation arises under the more inclusive terms of subsection d of the eaja under subsection d a a district_court is mandated to award attorney’s fees to a prevailing_party against the government unless the court finds the government was substantially justified in its legal u s c b and d cc el ct-109857-98 position or there are special circumstances that make an award unjust however as discussed below subsection d erects certain threshold requirements and other limitations not applicable under subsection b perhaps the most significant consequence in proceeding under subsection d is that the calculation of the amount of the fees is tied to criminal justice act c j a rates currently dollar_figure hr whereas a district_court awarding fees under subsection b may use prevailing market rates which can greatly exceed the c j a cap courts addressing hyde amendment claims generally have followed the eaja procedures and limitations set forth under subsection d b accordingly applications for an award of fees and expenses must be filed with the court within days of final judgment timely submission of an eaja application is a jurisdictional prerequisite to governmental liability for attorney fees a party seeking an award under subsection d must establish certain threshold criteria show the party is a prevailing_party show the party is eligible to receive an award contain an itemized statement of the amount of the award sought and allege the position_of_the_united_states was not substantially justified the term prevailing_party is not well defined by the eaja but is generally understood as the party who wins the relief sought in the particular action a party need not obtain total victory in the case to be entitled to fees as a prevailing_party but need only obtain u s c d b see grivois v brown vet app vet app application filed on 31st day after judgment became final was untimely see also owens v brown vet app vet app party may not correct a defective application after expiration of day filing period onstead v brown vet app vet app reconsideration denied vet app u s c d b the eaja does not provide a general definition of the term but does provide a definition of the term for specific application in eminent_domain cases u s c d h see 901_f2d_1508 10th cir cc el ct-109857-98 his desired result as to any significant issue thus most decisions to award attorney fees under subsection d will be based on the nature of the case and the totality of the circumstances subsection d applications must establish the prevailing party’s eligibility to receive an awarddollar_figure eligibility is based on a net_worth limitation and the ripeness of the statutory claim for attorney’s fees these eligibility limitations are established within the statutory definitions of the terms party and final judgment the term party is defined to exclude individuals whose net_worth at the time the action was filed exceeded dollar_figure million as well as the owners of an unincorporated business or any partnership corporation association or organization whose net_worth at the time the action was filed exceeded dollar_figure million charitable organizations are exempted from this limitation thus the application must show the prevailing party’s net_worth was under the applicable ceiling ripeness requires a showing that a final judgment has been rendered in the case the eaja defines final judgement to mean a judgment that is final and not appealable and includes an order of settlement subsection d applications must provide an itemized statement of the amount of the award soughtdollar_figure the fees and expenses which may be recouped in subsection d awards are specifically enumerateddollar_figure finally subsection d applications must allege the position of the government was not substantially justifieddollar_figure whether the position of the government was substantially justified is determined on the basis of the record including the record with respect to the action or failure to act by the agency upon which the civil_action is based which is 489_us_782 see generally 57_f3d_980 10th cir 24_f3d_1414 c a d c u s c d b u s c d b and g respectively u s c d g u s c d b u s c d a u s c d b cc el ct-109857-98 made in the civil_action for which the award is sought id the supreme court has defined the term substantially justified for purpose of the eaja as meaning justified in substance or in the main that is justified to a degree that could satisfy a reasonable persondollar_figure a position is substantially justified even though incorrect if a reasonable person would think it correct that is if it had a reasonable basis in law and factdollar_figure the government has the burden of proving that its position was substantially justified for purposes of the eajadollar_figure reasonableness is determined by a totality of the circumstances and not by any single factordollar_figure ii attorney’s fees under the hyde amendment the operative language of the hyde amendment provides that a court in any criminal case may award a prevailing_party reasonable attorney’s fees and other litigation expenses where the court finds the position_of_the_united_states was vexatious frivolous or in bad faith unless the court finds that special circumstances make such an award unjust a alternate statutory provisions to base awards b or d although the language of the hyde amendment incorporates the procedures and limitations of the eaja by reference to it does not refer more specifically to either of its alternative procedures provided in subsections b and d decisions in civil cases under the eaja have found that parties who elect to proceed under b are not subject_to the procedures and limitations of d eg limiting fees to c j a rates until recently all hyde amendment cases to date sought awards under the procedures enumerated in d however one district_court has held as a matter of law that the hyde amendment permits awards under either of these two eaja provisions 34_fsupp2d_346 e d va 487_us_552 e e o c v o g spring and wire forms speciality co 38_f3d_872 cir cert_denied 513_us_1198 991_f2d_132 4th cir 930_fsupp_1466 d utah 921_fsupp_704 d colo 845_fsupp_894 d d c doria v brown vet app vet app howyer v brown vet app vet app cc el ct-109857-98 the holland court found the language of the hyde amendment unambiguous and that congress did not intend to limit an applicant's rights to those granted by d the court found no reason to believe the hyde amendment intended to confer lesser rights upon criminal defendants than the eaja conferred upon civil litigants accordingly the court held applicants in criminal cases may make the same election as civil litigants in claims under the eaja and thus the defendants could proceed under b free of d limitations discussed below by holding that defendants can bypass the restrictions in subsection d the holland court has significantly expanded the potential for substantial recoveries under the hyde amendment b awards under subsection d in order to recover attorney’s fees and expenses under the hyde amendment the moving party must establish four threshold criteria in his application the application must show the party is a prevailing_party show the party is eligible to receive an award contain an itemized statement of the amount of the award sought and allege the position_of_the_united_states was vexatious frivolous or in bad faith although the remedy provided by the hyde amendment is modeled on the eaja and framed by eaja procedures and limitations there are a few important distinctions between the statutes additionally case law developing under the hyde amendment has created some legal nuances the most obvious distinction between the statutes is that the hyde amendment pertains to criminal and not civil cases what may not be so obvious here however is that the term case in this context has been interpreted to include a subpoena to appear before a grand jury and a subsequent motion to quash 31_fsupp2d_542 n d w va date dollar_figure the district_court in viglianco rejected the government’s argument that a grand jury proceeding in which criminal charges or an indictment have not been filed does not constitute a criminal case the court’s decision was guided in part by the definition of the term case provided by black's law dictionary ie a general term for an action cause suit or controversy at law or in equity a question contested before a court of justice and aggregate of facts which furnishes occasion for the exercise of the jurisdiction of a court of justice a judicial proceeding for the determination of a controversy between the parties wherein rights are enforced or protected or wrongs are prevented or redressed continued cc el ct-109857-98 another distinction is that the position_of_the_united_states at issue is evaluated as to whether it was vexatious frivolous or in bad faith and not whether it was substantially justified the hyde amendment does not define the terms vexatious frivolous or bad faith or provide any illustrative examples courts generally have referred to definitions provided in black’s law dictionary and case law when evaluating the position of the government in the underlying case see eg u s v gardner 23_fsupp2d_1283 n d okla black’s law dictionary defines the term frivolous to mean of little weight or importance and the term vexatious to mean without reasonable or probable cause or excuse the supreme court has defined vexatious to mean frivolous unreasonable or without foundation even though not brought in bad faith 434_us_412 the term bad faith according to black’s law dictionary implies the conscious doing of a wrong because of dishonest purpose or moral obliquity in law enforcement contexts the supreme court has defined bad faith to include a reckless disregard for the truth 438_us_154 thus for example concealing brady material constitutes bad faith for purposes of the hyde amendment 22_fsupp2d_667 w d mich another important distinction is the hyde amendment specifically excepts the government from bearing the burden_of_proof otherwise applicable under the eaja accordingly the prevailing_party bears the burden of showing the government’s position was vexatious frivolous and in bad faith iii developing case law a filing period day rule subject_to reasonableness exception in 22_fsupp2d_667 w d mich the defendant was a foreign manufacturer of radio equipment indicted for importing federally banned radio equipment the government agreed to dismiss the case with prejudice after trial had begun due to problems that developed in the continued the court also was guided by decisions arising in a different context which supported the proposition that an issue involving a subpoena is a sufficient case to establish jurisdiction under article iii of the u s constitution citing 873_f2d_67 4th cir where issues relating to the subpoena of a federal inspector in a civil case in state court properly were removed to federal district_court although the underlying civil case was not 386_f2d_129 pincite 4th cir where the district_court properly took cognizance of case regardless of whether the contempt proceeding was civil criminal or sui generis cc el ct-109857-98 government’s case four months after dismissal the defendant moved for attorney’s fees under the hyde amendment the motion was grounded upon the contention the government acted in bad faith by concealing brady material -- including e-mail communications with the federal communications commission regarding public confusion about federal regulations concerning the importation of electronic equipment and the need for public notices to clarify those regulations the defendant did not discover the government’s failure to disclose this information until after the case was dismissed subsection d b of the eaja requires applications for attorney’s fees be made within days of final judgment notwithstanding this limitation the court found there was no judicial precedent as to how the temporal bar should apply to cases where the government’s bad faith in concealing exculpatory evidence was not revealed until after the expiration of the day period the court refused to apply a strict reading of the limitation period finding such a reading is diametrically opposed to the purposes of the hyde amendment and would convert the law into an empty legislative promise the court concluded that in order to give effect to congress’ purpose and words a further reasonable_time period beyond days after judgment should be permitted for the filing of an application_for attorney’s fees the court then ordered briefing from the parties as to the exact amount of the award b prevailing_party in 23_fsupp2d_1283 n d okla the defendant was a tax preparer indicted on eighteen counts of assisting in the preparation of fraudulent tax returns in violation of sec_7206 and three counts of concealing assets in his bankruptcy the first three counts alleged gardner prepared false tax returns for i r s undercover agents in a series of motions the government was permitted to dismiss without prejudice eight of the tax counts and all three bankruptcy counts the government subsequently moved to dismiss the remaining counts without prejudice the district_court granted the motion with the exception of the first three tax counts involving the i r s undercover agents those counts were dismissed with prejudice on a finding that there was no actual tax matter at issue with respect to the false returns prepared gardner then moved for an award of attorney’s fees pursuant to the hyde amendment the district court’s consideration of this issue was a matter of first impression in the absence of any evidence of legislative intent to the contrary the district_court determined the intent of the hyde amendment was to import the eaja to the fullest extent possible to the criminal context based on the totality of the circumstances cc el ct-109857-98 including the litigation chronology and the fact that gardner won the relief he sought the district_court found gardner was a prevailing_party within the meaning of the hyde amendment the district_court granted gardner’s motion and ordered discovery to enable gardner to establish his entitlement to attorney fees and litigation expenses under the hyde amendment in so ruling the district_court made special note that the eaja requires review of the underlying agency action at issue the district_court expressly held that the term position_of_the_united_states includes the activities of the agency involved in the matter and is not limited to the litigating position taken by the department of justice other courts agree with this view see 22_fsupp2d_667 w d mich actions by fcc 34_fsupp2d_346 e d va action by fdic ultimately an award was granted under the terms of a settlement agreement c acquittal alone is insufficient for award of attorney’s fees in 16_fsupp2d_759 s d tex the defendant was indicted by a grand jury on one count of conspiracy and three counts of aiding_and_abetting federal program bribery in violation of u s c sec_371 and sec_666 at the conclusion of the government’s case in chief the defendant moved for a judgment of acquittal after examining the evidence in the light most favorable to the government the district_court determined a rational trier of fact could not have found the essential elements of the offense beyond a reasonable doubt and granted the defendant’s motion the defendant then filed a motion to recover attorney's_fees and litigation expenses from the justice_department pursuant to the hyde amendment on review of the motion the district_court determined the defendant did not carry his burden_of_proof to entitle him to an award of attorney’s fees he provided no evidence the government instituted its charges against him in a vexatious or frivolous manner or in bad faith at most he simply relied on the district court's granting of the judgment of acquittal as support for his motion for attorney's_fees while the district_court determined the government had not carried its burden pursuant to rule a it carefully examined and considered the evidence before reaching that determination several items of evidence produced against the defendant during the trial undermined his position that the charges were frivolous or brought in bad faith these items included video and audio tape recordings of meetings between the defendant and his co-conspirators indicating their intention to bribe certain officials the court determined the government exercised proper discretion when it decided to charge the defendant with the counts of conspiracy and aiding_and_abetting federal program bribery thus the court denied the defendant’s motion for attorney’s fees see also united_states v cc el ct-109857-98 troisi 13_fsupp2d_595 n d w va acquittal alone does not automatically entitle that party to compensation under the statutory scheme d hyde amendment award under subsection b in 34_fsupp2d_346 e d va the defendants the president and ceo of a bank were investigated by the fdic regarding seven loan transactions the defendants cooperated fully in the fdic investigation no evidence of criminal wrongdoing was uncovered and the matter was resolved administratively under a settlement agreement the fdic then initiated and reopened a criminal_referral of the defendants on bank fraud charges stemming from the same loan transactions they were indicted tried and acquitted on all counts of bank fraud the prevailing defendants moved for attorneys fees and litigation expenses pursuant to the hyde amendment and u s c b of the eaja based on an amount stipulated by the parties the district_court awarded the two prevailing defendants a total of dollar_figure in attorneys fees and litigation expenses as discussed above the court first held the defendants could proceed under b free of d limitations the court then considered the issue of vexatiousness it framed the applicable test as whether the defendants had proven that a reasonable fdic decision maker and a reasonable prosecutor knew or should have had reason to know the criminal referrals and the continued prosecution were lacking justification intended to harass or constituted harassment by process of law based on a preponderance_of_the_evidence the court concluded the defendants proved the conduct of both the fdic and the prosecutor were vexatious with regard to the fdic the court found the initiation and reopening of the criminal_referral were motivated by impermissible considerations the fdic used the threat of criminal prosecution and attendant publicity to unduly influence the settlement of the administrative action and the fdic impermissibly used the criminal_referral as a substitute for its admittedly unsuccessful civil administrative proceedings against the defendants the court then found prosecution’s conduct was a corollary of the fdic's vexatious use of criminal proceedings to accomplish its civil administrative enforcement objectives the prosecution possessed no evidence of criminal conduct no evidence of the requisite criminal intent for each count and deliberately misled the court to obtain admission of certain favorable evidence the court apportioned the amount of the award on a pro_rata basis because prosecutions are controlled in the final instance by the u s attorney's office the court found it should bear the greater portion the court found of the obligation should be borne by the department of justice and the remaining by the fdic
